         Case 1:21-cr-00048-LY Document 424 Filed 05/10/21 Page 1 of 2




                      iN THE UNITED STATES DISTRICT COURT                   $
                       FOR THE WESTERN DISTRICT OF TEXAS                         '
                                                                                     'U us TLI
                                                                                     I   '
                                                                                             ç


                                   AUSTIN DIVISION


UNITED STATES OF AMERICA,

VS.                                                    CRIMINAL NO.: 1:21-CR-00048-LY

(1) KARL BECK,
(4) CRAIG NEELY,
(5) BOBBY HALE,
(6) MICHAEL PETERSON,
(7) ELIAS LOZAJR.,
(8) REGINALD THOMAS,
(9) STEPHANIE SHIRES,
(11) CLINTON JOHNSON,
(12) SHAWN MALMQUIST,
(13) AMY ROGERS,
(15) ANTHONY LONES, II,
(16) VICTORIA MANNING,
(17) LAUREL YURCHICK,
(18) RICHARD ZAMORA,
(19) ADRIANNE SPENCE,
 (21) JOSHUA CHERRY,
 (22) JOSHUA BAILEY,
 (23) KRISTYN KILLGORE,
 (24) JAMES ARMOND,
 (25) LEONARD CANTRELL,
 (27) FOREST ELLINGTON,
 (28) DAYLIN LOPEZ-IGLESIAS,
 (29) HALLIE SHAW,
 (31) RITA ISLAS,
 (32) MADISON MITCHELL,
 (33) HILDA GUTIERREZ-BENITEZ,



       IT IS ORDERED that the above entitled and numbered case is set for HEARING ON

Defendant Bobby Hale's Motion for Extension of Time to File Pretrial Motions (Doc.# 392) filed

May 4, 2021, Defendant Elias Loza, Jr.'s Unopposed Motion to Continue Pre-trial Motion

Deadlines (Doc.# 391) filed May 3, 2021, Defendant Joshua Bailey's Unopposed Motion to

Continue (Doc. #387) filed May 3, 2021, and Defendant Daylin Lopez-Iglesias (Doc. #388) filed
          Case 1:21-cr-00048-LY Document 424 Filed 05/10/21 Page 2 of 2




May 3, 2021 in Courtroom No. 7, on the Seventh Floor, United States Courthouse, 501 West Fifth

Street, Austin, Texas on May 21, 2021 at 9:30 AM.

       An attorney for each defendant is required to appear, even if that defendant has not filed a

motion. No defendant need personally appear, but may.

       SIGNED this               day of May, 2021.



                                                     LE  EAKEL
                                                     UN ED STATES DISTRICT JUDGE
